Citation Nr: 0303172	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.  

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will summarize 
the relevant factual background and list the pertinent laws 
and regulations.  The final part of this decision will be an 
analysis of all of the above.  

Factual Background

Service records reflect that the veteran's military 
occupational specialty was motor vehicle operator.  He was 
not awarded any citations or medals specifically indicative 
of combat.  He participated in operation "Frequent Wind" in 
the contiguous waters of Vietnam on April 28 and 29, 1975.  
His personnel records indicate that the veteran was on 
unauthorized absence from April 8, 1975, to April 9, 1985, 
July 9, 1975, to July 25, 1975, and from September 20, 1977, 
to September 21, 1977.  He was a prisoner on July 26, 1975, 
and counseled on numerous occasions, to include in July 1974, 
May 1975, December 1976, and October 1977.  Counseling was 
provided in May 1975 because he was not recommended for 
promotion due to recent involvement resulting in nonjudicial 
punishment.  In June 1975 he was counseled concerning the 
reason he was not selected for lance corporal.  In December 
1975 he was counseled that his frequent involvement of a 
discreditable nature with civil or military authorities could 
lead to administrative discharge under other than honorable 
conditions.  Subsequent counseling is documented.

Treatment records during these time frames do not reflect 
treatment for injuries.  They do show that he received 
treatment for a fungal rash in his groin area beginning in 
August 1975 when he gave a history of symptoms for two 
months.  A syphilis record dated in December 1975 showed a 
diagnosis of secondary syphilis with date of onset in October 
1975.  He received treatment for alcoholism in 1977.  In 
February 1977 he reported that he had been drinking for 6 
years and had been drinking heavily for the last 3 years.  In 
March 1977 it was reported that he was still a private due to 
drinking problems and that he had been drinking throughout 
his active duty time.  The veteran's personnel records 
confirm various disciplinary actions, but there is no 
reference to a kidnapping incident.  

The veteran underwent VA general medical examination in 
September 1996.  At that time he reported that in service he 
dealt with refugees from Saigon and he had an NCO Mike who 
was in charge of the motor pool.  He was essentially 
kidnapped by the NCO and taken to a small island in the Subic 
Bay.  They spent 17 days there, having apparent close contact 
with the natives, among whom syphilis was a contractible, 
infectious disease.  When they returned, they were placed in 
solitary confinement.  The veteran felt the authorities 
recognized that the NCO was primarily responsible and 
therefore he received relatively light punishment.  He saw a 
psychologist because they were accused of cannibalism and the 
NCO physically assaulted the veteran because he believed he 
had told others that he was guilty of cannibalism.  He was 
subsequently treated for syphilis.   

On a social and industrial survey conducted in September 1996 
the veteran reported that while on the USS Frederick, his 
sergeant, named Mike, was a "psycho" and threatened him 
repeatedly.  One night at 2:00 a.m. the sergeant woke him and 
stuffed him under the cargo of a truck.  In the morning the 
truck was driven eventually to land; he was forced to march 
for 2 days; and he was then transported by a Philippine 
civilian boat to a bamboo shack in a primitive village.  He 
was held in the village for 17 days and was eventually 
returned by civilian boat and arrested by shore patrol.  The 
sergeant was apparently also put in the brig but when he got 
out, he severely assaulted the veteran because the veteran 
told the story of what happened to the authorities.  The 
kidnapping also involved the driver of the truck, another 
sailor, J.B., who was also a kidnap victim.  After that 
incident the veteran was constantly in trouble with the 
authorities due to alcoholism.  He denied any postservice 
inpatient or outpatient psychiatric care or treatment.

On VA psychiatric examination in September 1996 the veteran 
reported that in service he had an NCOIC, a sergeant named 
Mike, who intimidated him.  The sergeant ordered him to get 
in the back of a truck, and he was covered with ammo nets.  
He nearly suffocated and feared for his life.  Later the 
trucks were driven off the ship and he was taken in small 
boats to an isolated island where he and a few others 
participated in extremely rigorous training exercises for 17 
days.  They returned and he was charged with missing ship's 
movement and unauthorized absence and was given office hours.  
The sergeant was also disciplined but continued in his 
unusual behavior.  After the veteran's office hours, the 
sergeant also beat him severely about the head and face, 
resulting in 2 black eyes.  The veteran did not report the 
incident because he feared for his life.  After the incident 
his performance declined.  He stated that his drinking 
escalated and he began smoking marijuana.  He was seen twice 
by a psychiatrist but was offered no treatment.  He received 
alcohol rehabilitation treatment in 1977.  Postservice he 
received some counseling while homeless in 1987.  Following 
examination, the examining physician diagnosed PTSD.  The 
examiner added that the veteran's history appeared to be 
believable.  

At a personal hearing in March 2000, the veteran testified in 
support of his claim for service connection for PTSD.  He 
added additional details as to the kidnapping incident.  For 
example, he stated that he was stationed aboard the USS 
Frederick or Frederickson and also aboard the USS Duluth.  He 
said that in early 1975 he was threatened and harassed by his 
NCO for a period of several months or so, and that in July 
1975 that the NCO forced him and another soldier from the 
ship, bringing them via truck and boat to a small island in 
the Subic Bay.  The veteran said that the NCO forced them to 
march for two days before being transported by a civilian 
boat to a bamboo shack in a primitive village where the 
natives lived.  He said that he was in captivity in that 
village for approximately 17 days.  The veteran provided the 
names of both the NCO, M.R., and the other individual with 
whom he was kidnapped, J.B.  

The veteran added that he turned himself in upon release and 
that he bore visible signs of abuse such as a black eye, etc.  
He further argued that it was traumatic returning to service 
duties and hearing stories about cannibalism, etc., 
attributed to him and his NCO.  He indicated that his NCO was 
placed in the brig upon return to military custody.  The 
veteran further stated that subsequent to the incident he 
used alcohol and his service performance declined.  

In February 2001, the Board remanded the case for additional 
evidentiary development to include additional attempt to 
secure the veteran's service personnel records.  An attempt 
was to be made to further develop the veteran's contentions 
regarding the reported in-service kidnapping and physical 
abuse.  Subsequent to this remand, the veteran was requested 
to furnish additional details and/or medical evidence, but no 
additional evidence or information was forthcoming.  
Additional service personnel records were added to the claims 
file in July 2001.  (All service personnel records have been 
summarized above.)  

Pertinent Laws and Regulations

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 
U.S.C.A. § 7104(d)(1) (West 1991).

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
evidence of the claimed in-service combat stressor.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2002).

38 U.S.C.A. §  1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that the RO has not adjudicated the 
appellant's claim for PTSD under the March 1997 revised 
version of section 3.304(f).  The Board concludes that its 
initial consideration of the amended regulations would not 
prejudice the appellant in this instance because the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered in terms of the three basic 
requirements for service connection of PTSD.  See 38 C.F.R. § 
3.304(f) (2002); Notice, 64 Fed. Reg. 32,807-08 (June 18, 
1999).  Prior to March 7, 1997, 38 C.F.R. § 3.304(f) required 
a "clear" diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
(1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the CAVC's determination in Cohen v. Brown, 10 
Vet. App. 128 (1997).

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the appellant in 
proceeding with this case at this time.  See Bernard v. 
Brown, supra.

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).  It appears that the RO has not reviewed the claim 
under the amended regulation.  However, the RO did consider 
the veteran's claim under the provisions of M21-1, Part III, 
5.14(c) which provided that alternate sources of information 
should be developed in personal assault claims.  
Substantively, the amended regulation is essentially similar 
to the M21-1 provisions, and the Board concludes that the 
RO's consideration of this claim under the M21-1 satisfies 
the provisions of the amended regulation.  The duty to notify 
the veteran of potential alternate sources for corroborating 
his claimed stressor will be discussed below.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert, supra, 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
March 1997 statement of the case, April 1999 and July 2002 
supplemental statements of the case, and associated 
correspondence, and more recently dated correspondence after 
the Board's February 2001 remand of the case, has given the 
veteran notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  

In correspondence dated in April 2001, the provisions and 
requirements of the VCAA of 2000 were discussed.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159.

As is discussed elsewhere in this decision, the outcome of 
this issue hinges on the existence of stressors.  The veteran 
has been given the opportunity to describe his stressors and 
he has indeed done so, most recently at a personal hearing in 
March 2000.  

The veteran's contentions with respect to PTSD involve the 
matter of alleged harassment and personal attack of the 
veteran by a superior.  The Board notes that, in Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that special 
consideration must be given to claims for PTSD based on 
assault.  In particular, the CAVC held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Paragraph 
5.14c states that, in cases of personal assault, development 
to alternate sources for information is critical.  There is 
provided an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred, to include medical records, military 
or civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  With regard to notifying the veteran of the 
evidence   Under the amended regulation, 38 C.F.R. 
§ 3.304(f), the veteran must be notified that alternative 
sources of information may support his claim.  

By letter of March 1997 the veteran was asked to identify any 
sources (military or non-military) that might provide 
information concerning the incident and that the RO would 
assist him in getting information concerning knowledge of the 
incident if he furnished the name and address of any 
roommate, family member, chaplain, clergy or fellow service 
person in whom he confided.  There was no response to this 
request.

The Board's February 2001 remand also advised him of the 
alternate sources of information delineated in the M21-1 
manual and listed the various examples of behavior changes 
that might indicate a stressor.  The veteran was thereafter 
notified by VA in a letter in April 2001 that he could obtain 
alternative sources of information to support his claim, 
including police reports, "buddy" certificates or affidavits, 
and letters written during service.  The Board concludes 
that, by virtue of the letters and its remand, the veteran 
has been notified that sources other than military records 
may be submitted to substantiate his claim and that the 
notification duties under the M21-1, the VCAA and the 
recently amended 38 C.F.R. § 3.304(f) have been satisfied.  
He has been given an opportunity to submit alternative 
sources of information, and additional development is not 
warranted.  See Soyini, v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The veteran, through his representative, has raised specific 
concerns concerning development of the PTSD claim.  It has 
been suggested that this case again be remanded for an 
additional attempt to verify the veteran's stressor 
contentions.  However, for reasons which are expressed in 
greater detail below, the Board concludes that there is 
sufficient evidence of record with which to make an informed 
decision.  

The veteran alleges inservice treatment during service by a 
psychologist following the alleged incident; there is no 
indication in the record of such an examination.  However, 
the RO has obtained the veteran's service medical records 
which appear complete.  The service medical records contain 
records of treatment in 1977 for alcoholism, but none of 
these records suggest substance abuse problems associated 
with any incident of service.  

With respect to any request for another VA psychiatric 
examination and the examiner's opinion as to the cause of his 
diagnosed PTSD, in the absence of corroborated stressors, 
referral of this case for a VA examination or opinion as to 
the etiology of the veteran's claimed PTSD would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  Determination as to the 
existence of stressors is independent of VA examination or 
medical opinion.  In other words, unless a stressor is 
corroborated, any medical opinion which links the veteran's 
claimed PTSD to his naval service would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
stressors.  The CAVC has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Further development of ship's logs has been requested.  
However, the RO has obtained the veteran's service records 
which do substantiate that he was absent without leave in 
July 1995.  The RO requested from him specific information 
which might allow meaningful development through service 
department sources but such has not been forthcoming.  In 
light of the discussion below, the Board does not believe 
that further development would be useful.

Moreover, in this case, a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records has been associated 
with the claims folder including SMRs and service personnel 
records and postservice VA treatment records.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim at this time.  
Therefore, the duty to assist has been satisfied in this 
case.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
2001 remand.  Finally, the statement of the case and 
supplemental statements of the case have informed him of the 
evidence obtained and considered by the RO.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

The Board observes that the veteran has not claimed that he 
participated in combat, and there is no objective evidence 
that the veteran specifically participated in events 
constituting actual combat, as opposed to serving in a combat 
zone.  He was not awarded any medal indicative of combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case.

Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Although the veteran has described a very detailed history 
involving kidnapping and physical attack by his NCO, there is 
nothing in the personnel records (which appear to be 
complete) that might corroborate his story.  In fact, they 
show that he was treated intermittently throughout his 
military service for disciplinary infractions and that he was 
found to have unauthorized leave on at least three occasions, 
to include the July 1975 period in question.  There is 
nothing in the record, however, to suggest that this time 
frame was due to mistreatment by his NCO or that any 
difference in the severity of punishment was because he was 
coerced into committing the infraction.  He was, in fact, 
imprisoned for a day on his return, and there is nothing in 
the record suggesting that this incident was anything other 
than a period when he was found to be on unauthorized leave.  
There is no record of any inservice examination as alleged, 
and there simply is no evidence in the record which would 
corroborate his claim as to the incidents he has described.  

Further, the Board notes that the examiner in September 1996 
stated that the history given by the veteran appeared to be 
believable.  However, the evidence does not corroborate the 
history as stated.  At that time, as in his other recitations 
of history, the veteran stated that his performance 
deteriorated after the alleged kidnapping incident and his 
drinking escalated.  However, the record shows that he was on 
unauthorized absence in April 1975 and was counseled in July 
1974, in May 1975 because he was not recommended for 
promotion due to a recent nonjudicial punishment and in June 
1975 because he was not selected for lance corporal.  All 
this occurred prior to the alleged kidnapping; these 
incidents reflect significant performance problems prior to 
the period of unauthorized absence in July 1975.  With regard 
to an escalation of drinking due to the alleged incident, on 
treatment for alcohol abuse in early 1977 he reported that 
had been drinking for the past 6 years and that his drinking 
escalated for the last 3 years, which would predate July 
1975.  The clinical records of his alcohol treatment make no 
reference to any traumatic incident in service, and, in  
particular, no reference to any kidnapping or assault.  The 
Board concludes that the history relied upon in the September 
1996 examination is contradicted by the evidence of record.  
Further, the medical opinion itself does not provide 
verification of the claimed stressor.  See Cohen, at 142.  

In his testimony in March 2000 the veteran also stated that 
he was 2 weeks away from promotion to lance corporal and that 
he had a "pretty good" career going at the time of the 
incident (Transcript, p. 6).  However, again, this is 
contradicted by the nonjudicial punishments prior to July 
1975 and the counseling he had in May and June 1975, just 
prior to the alleged incident, when he was counseled as to 
why he was not being promoted.  The veteran's credibility as 
to the facts surrounding his service and unauthorized 
absences is diminished by the contradictions on the record.  

After a review of the record, the Board concludes that there 
is no credible corroborating evidence of an in-service 
stressor, which is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f) 
(2001), the claim is denied.


ORDER

Service connection for PTSD is denied


		
	Holly E. Moehlmann
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

